Citation Nr: 1707216	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge, and a transcript of that hearing is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability originated during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As explained below, the Board determines that the evidence currently of record is sufficient to grant the Veteran's claim for service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604   (Fed. Cir. 1996) (table).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for a bilateral hearing loss disability, which he contends originated in service. 

The Veteran's personnel records, as well as his Department of Defense Form 214, indicate he trained and served as an infantryman in the Army.  VA recognizes that such a military occupational specialty (MOS) has a high probability of noise exposure.  Therefore, based on the Veteran's MOS, his exposure to acoustic trauma in service is conceded.

In September 2010, the Veteran underwent a VA audiological examination.  The VA examiner provided a diagnosis of bilateral sensorineural hearing loss which was normal to profound in the right ear and moderate to profound in the left ear.

As such, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.

Following the September 2010 examination, the VA examiner found that the Veteran's hearing loss was less likely as not (less than 50 percent probability) caused by or a result of his military noise exposure.  The VA examiner based her opinion on the fact that normal audiometric thresholds were present at enlistment as well as at the time of separation of service.  The VA examiner acknowledged the Veteran's reports of noise exposure to "gunfire, mortars, and aircraft engines".  Despite this, the VA examiner noted a 2005 Institute of Medicine (IOM) Report on noise exposure in the military, which she indicated found no scientific basis for delayed onset noise induced hearing loss.

However, the Board also notes a March 2011 private treatment report from N.D., an audioprothologist who has been treating the Veteran since 2003.  He opined that while the Veteran's post-military career in the police might have exacerbated the Veteran's hearing loss, in his opinion, the hearing loss resulted from exposure to artillery and shooting in the Army.

The Board finds the March 2011 opinion from the private treatment provider is corroborated by the Veteran's lay testimony and his service treatment records (STRs).  Specifically, the Veteran's STRs show puretone threshold shifts from entrance through separation, as well as an August 1964 audiological evaluation wherein his right ear satisfied the criteria for a hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.

Additionally, during his September 2010 VA examination, the Veteran reported that he was exposed to very loud noises throughout his military career, and that "he noticed a decline in [his] hearing almost immediately."  The Veteran has, in fact, stated on more than one occasion, that he noticed hearing loss while in service and reported that, "treatment was not readily available."

The Veteran's competent lay testimony confirms that he first experienced hearing loss in service.  As the Veteran's statements constitute reports of lay observable symptoms, the Board finds the Veteran competent to make these statements.  The Board also finds the Veteran's statements regarding his hearing loss are credible insofar as there is little evidence to rebut the veracity of those statements and such statements are consistent with the incidents and circumstances of his service.

The VA examiner did not address the Veteran's lay statements, in particular that there was a noticeable difference in his hearing during service.  In addition, the examiner failed to address the threshold shift in his hearing during service, or the 1964 examination which showed hearing loss in the right ear to a degree considered disabling for VA purposes.  By ignoring the Veteran's credible lay statements, the VA examiner concluded that there is no basis for latent onset hearing loss, despite the Veteran's statements that he has experienced hearing loss since separation.  For these reasons, the Board assigns the September 2010 VA medical opinion little probative value.  

In contrast, the March 2011 positive opinion from Dr. N.D., alludes to a potential relationship between the Veteran's hearing loss and his period of active service, which is corroborated by the direct evidence of a threshold shift in the Veteran's hearing during service, as well as the Veteran's competent lay statements.

In sum, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is warranted for the Veteran's hearing loss disability.



ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


